Citation Nr: 0601949	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 30 to November 
29, 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the RO.  

In her Substantive Appeal (VA Form 9), received in July 2003, 
the veteran raised contentions to the effect that service 
connection was warranted for lung disability as a residual of 
asbestos exposure.  That claim has not been certified to the 
Board on appeal or otherwise developed for appellate 
purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  It is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran did manifest complaints or findings of asthma 
in service or for many years thereafter.  

2.  The currently demonstrated asthma is not shown to be due 
to any event or incident of the veteran's period of active 
service.  


CONCLUSION OF LAW

The veteran's disability manifested by asthma is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In an April 2003 letter, the RO notified the veteran of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that she had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence that was 
necessary to substantiate the veteran's claim; (2) the 
information and evidence that VA would seek to provide, such 
as service medical records or VA medical records; (3) the 
information and evidence that the veteran needed to provide, 
such as the name and address of the person or agency who had 
the records that would support the veteran's claim; and (4) 
the need to furnish VA any other information or evidence in 
the veteran's possession that pertained to her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO told the veteran where to send the information and/or 
evidence and set forth time frames for doing so, as well as 
the potential consequences for failing to do so.  It also 
notified her of what to do if she had questions or needed 
assistance and provided a telephone number, computer site, 
and address where she could get additional information.  

The Statement of the Case (SOC), issued in July 2003, and the 
Supplemental Statements of the Case (SSOC's), issued in 
August 2003 and April and June 2004, also notified the 
veteran and her representative of the evidence needed to 
establish the benefits sought.  

The SOC and the SSOC's further informed the veteran and her 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for asthma.  

As such, there is no prejudice to the veteran due to a 
failure to assist her with that claim.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  

Further action is therefore, unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Accordingly, the Board will 
proceed to the merits of the appeal.  



II.  The Facts and Analysis

The veteran asserts that her asthma is primarily the result 
of allergies, which she manifested in service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints or clinical 
findings of asthma or seasonal allergies.  It was reported in 
connection with an examination before service in March 1988 
that she was "allergic" to Tylenol.  

However, the veteran's asthma was not clinically reported 
until February 2001, when it was noted on a request to waive 
repayment of her education loans due to permanent disability.  

This was many years after the veteran's discharge from 
service, and there is no competent evidence to support the 
veteran's assertions that the currently demonstrated asthma 
is due to disease or injury in service.  

A recently received medical statement reported that the 
veteran's allergies caused her asthma to "flare up," but 
the physician did not relate the onset of the allergies to 
her time in service.  

Absent such evidence or medical evidence of her even having 
allergies during service, the Board can find no basis in the 
current record to date the clinical onset of the claimed 
asthma to the brief time the veteran was in service or until 
many years thereafter.  

Indeed, the only reports of a relationship between the 
veteran's asthma and service come from the veteran.  As a 
layperson, however, she is only qualified to report on 
matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, her opinion, without more, cannot be considered 
competent evidence of service connection.  As lay statements, 
they are not supported by the evidence of record.  Absent 
such evidence, service connection for asthma is not 
warranted.  



ORDER

Service connection for asthma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


